DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 09/14/2020 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 09/14/2020 have been accepted by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:

Illumination optical system/Optical illumination system in claims 1, 5, 6, 13 and 20;
Optical polarization-changing device in claims 1, 8 and 20; 
Detection system in claims 1, 3 and 20;
Processing system in claims 1, 4, 14, 20 and 21;
System for moving sample holder in claim 16; and,
Optical focusing system in claims 4 and 21.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-18 and 20-21 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an ellipsometer comprising: an optical wavefront-division beam splitter arranged to receive a secondary light beam formed by reflection or transmission of the polarized incident light beam on the sample at a determined angle of incidence, the secondary light beam propagating along a secondary optical axis in the plane of incidence, the optical wavefront-division beam splitter being directed to form three collimated split beams propagating along three distinct optical axes angularly separated in a plane transverse to the plane of incidence; and an optical polarization-changing device adapted to receive the three collimated split beams and to form three beams polarized according to three distinct states of polarization; an optical polarization-splitter device arranged and directed so as to receive the three beams polarized according to three distinct states of polarization and to form six separated beams propagating along 
Claims 2-17 are allowable because they are dependent on claim 1 or an intermediate claim.

Claim 18 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an ellipsometry measurement method comprising the steps of: optically splitting a reflected/transmitted secondary beam by wavefront division, so as to form three collimated split beams propagating along three distinct optical axes, the three distinct optical axes being angularly separated in a plane transverse to the plane of incidence; changing the polarization of at least two of the three collimated split beams to form three beams polarized according to three distinct states of polarization; polarization-splitting the three polarized beams so as to form six separated beams propagating along six optical axes angularly separated in a plane transverse to the plane of incidence, in combination with the rest of the limitations of claim 18.

Claim 20 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a scatterometer comprising: an optical wavefront-division beam splitter arranged so as to receive a secondary light beam formed by diffraction of the polarized incident light beam on the sample at a determined angle of incidence, the secondary light beam propagating along a secondary optical axis in the plane of incidence, the optical wavefront-division beam splitter being directed to form three collimated split beams propagating along three distinct optical axes angularly separated in a plane transverse to the plane of incidence; and, an optical polarization-
Claim 21 is allowable because it is dependent on claim 20.

Furtak (U. S. Patent 6,384,916) is the closest prior art to the Applicant’s claimed invention.  However Furtak does not teach of an optical wavefront-division beam splitter arranged to receive a secondary light beam formed by reflection or transmission of the polarized incident light beam on the sample, the optical wavefront-division beam splitter being directed to form three collimated split beams propagating along three distinct optical axes angularly separated in a plane transverse to the plane of incidence, in an ellipsometer or scatterometer system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886